DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. Regarding the rejection over Andersen in view of Imran, it is argued that the combined teachings fail to suggest the amended claim limitations particularly the “first group of the plurality of opaque members which is provided in the holes provided in the first group of struts and the second group of the plurality of opaque members which is provided in the holes provided in the second group of struts; are arranged alongside with each other along an axial direction of the flexible stent….” and also the limitation of “the first group of struts and the second group of struts zigzag in the axial direction and a circular direction which intersects the axial direction…” but fail to recognize the . 
Applicant argues the amended claims 7,13 are defining over Lootz with respect to the arrangement of the opaque members. However, the examiner addresses this with the teachings of Acandis and is explained below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (8257427) in view of Imran (6022374). Andersen et al. show (Fig. 11) a flexible stent having a plurality of struts 24 with holes in the struts (col. 8, lines 48,47,57-59) and can be considered that each of the boles being configured to be continuous circumferentially in a plan view of each of the holes. Please note claims are given their broadest reasonable interpretation and it can be seen (Fig. 11) that there are holes at intersections 34 of struts and the struts have the holes zigzag in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent.


[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    341
    651
    media_image1.png
    Greyscale

Per the modification, it can be said the first and second group of the plurality of opaque members are arranged alongside with each other along an axial direction of the stent. 
[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    341
    651
    media_image1.png
    Greyscale

additionally it can be seen that first and second groups of struts along the length are shown to zigzag also in the circular direction since the stent is a tubular construction. 
Claims 7,10,13,14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Lootz et al. (2008/0300665) in view of Acandis GMBH & Co (DE 102014115533). Lootz shows (Fig. 2) a flexible stent comprising: a plurality of struts 2; and a plurality of linear opaque members 5, which are opaque to radiation (paragraph 14), provided to run over two groups of struts which are included in the plurality of struts, wherein the plurality of linear opaque members running over the two groups of struts are arranged in two groups along an axial direction of the flexible stent when viewed in a deployed state of the flexible stent. It can also be seen (Fig. 2) how the two groups of struts zigzag 8 in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent. With respect to claim 16, the plurality of linear opaque members is structurally separate from the struts, see paragraph 42. 20 are positioned alongside one another along the length of the stent. Additionally it can be seen that the paths defined by the radiopaque members zig zag about the struts of the stent. Thus, it would have been obvious to modify the first and second linear opaque members in the stent of Lootz to run over the first and second group of struts in the plurality of struts of the stent and be provided alongside one another as taught by Acandis such that it provides a more nested configuration. 
Regarding claim 10, Lootz et al. did not disclose the plurality of struts are joined with a plurality of bar-shaped members provided at a tip portion side of the stent. Acandis (DE ‘533) teach (Fig. 8) a stent that includes a plurality of bar-shaped members 16 as seen in Fig. 6 with these bar-shaped members provided at a tip portion side of the flexible stent. Additionally it is also seen that opaque members in the stent continue to one or more of the bar-shaped members from a base end portion side of the .

Allowable Subject Matter
Claims 9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799